Citation Nr: 0607526	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  95-42 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for cataracts.

5.  Entitlement to an increased evaluation for residuals of a 
gunshot wound, right arm with fracture of the humerus, 
currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, lumbar spine, currently evaluated as 20 
percent disabling.

7.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, right buttock, currently evaluated as 
20 percent disabling.

8.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the abdomen, currently evaluated as 
10 percent disabling.

9.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, posterior chest, currently evaluated as 
10 percent disabling.

10.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound, right hemithorax, currently evaluated 
as 10 percent disabling.

11.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound, left rectus, currently evaluated as 
10 percent disabling.

12.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound with fracture of the left elbow, 
currently evaluated as 20 percent disabling.

13.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
claims folder was subsequently transferred to the St. 
Petersburg, Florida, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 1997, a travel board hearing was held before an 
acting member of the Board.  In November 2004, the veteran 
was notified that the Veterans Law Judge who conducted his 
hearing was no longer employed by the Board.  He was further 
notified that he had a right to another Board hearing and was 
requested to clarify whether he wanted another hearing.  
Subsequently, the veteran responded indicating that he wanted 
a hearing before a Veterans Law Judge at the RO.  In January 
2005, the Board remanded the claim for the RO to schedule a 
hearing before a Veterans Law Judge.  In August 2005, the 
veteran withdrew his request for a hearing, and requested 
that his case be returned to the Board.

In February 2006, the Board received a Statement of 
Representative in Appeals Case (commonly referred to as VA 
Form 646 or 1-646) from the Florida Department of Veterans 
Affairs, the veteran's accredited representative.  The 
representative, apparently unaware that the veteran had 
withdrawn his hearing request, noted that the veteran had a 
request for a travel board hearing dating from October 1995 
and should be scheduled for a hearing.  The statement 
continued:

If for some reason the claimant is not 
able to attend the BVA Travel Board 
hearing, then it is requested the...claim 
file be returned to this service for a 
more comprehensive VA Form 1-646.

As noted above, the veteran has withdrawn his request for a 
hearing, thus there is no reason to schedule such a hearing.  
However, in light of the representative's request for an 
opportunity to prepare a more comprehensive 646, and in an 
effort to provide the veteran every effort to make his 
contentions known to the Board, the claims folder must be 
returned to the representative for such action.

Accordingly, the case is remanded for the following action:

The RO should return the claims folder to 
the veteran's representative, the Florida 
Department of Veterans Affairs, and 
request that that service prepare a "more 
comprehensive VA Form 1-646" as requested 
on the February 2006 Statement of 
Representative in Appeals Case.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


